Citation Nr: 0332790	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  03-05649	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for a 
heart attack, claimed to be due to VA medical treatment.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel





REMAND

The veteran served on active duty from October 1966 to 
October 1968.  He appeals to the Board of Veterans' Appeals 
(Board) from a July 2001 RO decision which denied 
compensation under 38 U.S.C.A. § 1151 for a heart attack, 
which he claims is due to VA medical treatment.

The veteran did not report for a Board hearing at the RO 
(i.e., Travel Board hearing) which was scheduled for 
September 2003.  He subsequently requested that such hearing 
be rescheduled, explaining why he did not attend the last 
one.  In November 2003, for good cause shown, the Board 
granted his request to reschedule the hearing.  Consequently, 
the case must be returned to the RO for scheduling of such a 
Board hearing.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. 
§§ 19.75, 19.76, 20.703, 20.704 (2003).  

Accordingly, the case is remanded for the following:

The RO should reschedule the veteran for 
a Travel Board hearing in connection with 
his appeal.  After the hearing is 
conducted, the case should be returned to 
the Board in Washington, D.C.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	                  
_________________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


